Order entered January 26, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00507-CR

                         FLOR DEMARI BALCARCEL, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the County Criminal Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. MB10-33676C

                                           ORDER
       The Court REINSTATES the appeal.

       On January 13, 2015, we ordered the trial court to make findings regarding why the

reporter’s record has not been filed. We ADOPT only the finding that Ms. Sweeney’s e-mail

address changed and she had not received notice in August that the reporter’s record had been

rejected. The reporter’s record Ms. Sweeney sought to file on January 14, 2015 was rejected

because it was not signed, and this Court notified her of that defect at her new e-mail address.

To date, Ms. Durke-Sweeney has not filed a complaint reporter’s record.

       Accordingly, we ORDER Pamela Durke Sweeney to file, by 4:00 P.M. on FRIDAY,

JANUARY 30, 2015 a complete reporter’s record, including all exhibits admitted into evidence,

that complies with all of the requirements of an electronically filed record. If Ms. Sweeney does
not file a complete and compliant record by the date and time specified, the Court will order that

she not sit as a court reporter until she has filed the record in accordance with this Court’s order

and the rules regarding electronic records.

       We further remind Ms. Sweeney that it is her obligation to notify this Court of any

changes to her contact information, including new e-mail addresses.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, the

Honorable Douglas Skemp, Presiding Judge, County Criminal Court No. 3; Pamela Durke

Sweeney, official court reporter, County Criminal Court No. 3; and to counsel for all parties.

                                                     /s/     ADA BROWN
                                                             JUSTICE